DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The action is responsive to the Applicant’s Amendment filed on 1/13/2022. Claims 1-20 are pending in the application. Claims 1 and 11 are amended.

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1-20 have been fully considered. In view of the claim amendment filed, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made. 
Further, regarding the new limitations of “wherein the first group by operator performs partial pre-aggregation for a decomposed aggregate function” recited in claims 1 and 11, it is submitted that they are properly addressed by the new ground of rejection.
Furthermore, it is also submitted that all limitations in pending claims, including those not specifically argued, are properly addressed. The reason is set forth in the rejections. See claim analysis below for detail.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dickie (US 20150293968 A1) in view of Castelli et al. (US Patent No. US 6535872 B1, hereinafter Castelli).

Regarding Claim 1, Dickie discloses a method comprising: 
generating a query execution plan ([0017]: The DBMS and grouping module may include one or more modules or units to perform the various functions of present invention embodiments described below (e.g., query planning/optimization, query execution)) comprising a first group by operator and second group by operator (Fig. 3; [0041]: In this environment, group-by operations may be performed in two stages: first local grouping of available local data, then a global redistribution of data (with location determined by the grouping keys), and finally a second stage of grouping and aggregation),
wherein aggregation output of said first group by operator is aggregated by said second group by operator (Fig. 3; [0033]: At step 350, the grouping module may emit aggregated output 250 and non-aggregated output 260 (e.g., for a subsequent stage of a query processing plan). For example, the grouping module may generate aggregated output 250 based on aggregation records 242);
wherein said first group by operator aggregates rows in an aggregation data structure (Fig. 3; [0028]: If any of the input records in the current data block have a grouping key seen in a previous data block at step 322, the grouping module processes all of the input records in the current data block into aggregation records 242; [0018] Example data structures for processing a grouping operation according to an embodiment of the present invention are illustrated in FIG. 2; associative data structure 230);
executing said first group by operator, wherein executing said first group by operator includes: aggregating a first plurality of rows by a first plurality of grouping values (Fig. 2; [0018]: In particular, grouping module 114 may receive input in the form of one or more data blocks 210 [first plurality of rows] and use digests 220 [first plurality of grouping values], associative data structure 230, and aggregation records 242 to produce output comprising aggregated output 250 and/or non-aggregated output 260), 
wherein said aggregation data structure stores a respective one or more aggregation values for each grouping value of said first plurality of grouping values (Fig. 2; [0020]: Each digest 220 contains values (digest values) associated with corresponding grouping keys of a data block 210. The digest values may be used as indexes into associative data structure 230; [0033]: If the grouping keys are required as part of the output, then they have been stored as part of the aggregation record); 
determining that one or more fallback criteria that are based on said aggregation data structure are satisfied ([0035]: An example manner of processing a grouping operation using record-level fallback (e.g., via grouping module 114 and processor 20 of server system 110) according to an embodiment of the present invention is illustrated in FIG. 4; [0037]: At step 440, the grouping module determines whether A(K) refers to another data block 210 (B′) and input record (R′) [determines whether fallback criteria is satisfied]); 
in response to determining that the one or more fallback criteria that are based on said aggregation data structure are satisfied, including a second row in the aggregation output of said first group by operator (Fig. 4; [0037]: Otherwise, the grouping module reads R′ from block B′ at step 442, allocates a new aggregation bucket at step 444…  At step 470, the grouping module may emit aggregated output in the manner described with respect to FIG. 3 [second row])
without including an aggregation value for a second grouping value for the second row to said aggregation data structure ([0020]: The digest values may be used as indexes into associative data structure 230. Alternatively, digests 220 may be absent. For example, digest values may be computed individually when needed and discarded without being stored concurrently with one another).
However, Dickie does not explicitly teach “wherein the first group by operator performs partial pre-aggregation for a decomposed aggregate function.”
On the other hand, in the same field of endeavor, Castelli teaches “wherein the first group by operator performs partial pre-aggregation for a decomposed aggregate function (Figs. 5-6; [Col. 1, lines 23-25]: By pre-aggregating, partitioning and indexing the data accordingly, it is possible to provide more direct access to the data views of interest; [Col. 5, lines 4-27]: FIG. 5 illustrates the view element hierarchy with partially aggregated and residual view elements... The complete decomposition of each parent view element along a dimension generates one partial- and one-residual child view element… Together, the partial and residual aggregation operators can be cascaded to iteratively decompose the data, into the hierarchy of view element).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Dickie with the teachings of Castelli to include “wherein the first group by operator performs partial pre-aggregation for a decomposed aggregate function.”
The motivation for doing so would be to provide more direct access to the data views of interest, as recognized by Castelli ([0060] of Castelli: By pre-aggregating, partitioning and indexing the data accordingly, it is possible to provide more direct access to the data views of interest).
 
Regarding Claim 2, the combined teachings of Dickie and Castelli disclose the method of Claim 1, wherein the first plurality of grouping values does not include the second group value ([0011]: If the records being aggregated are already distinct in the grouping keys (e.g., if column X contains no duplicate values), the group-by operation has the effect of producing singleton groups, and the aggregation results (e.g., AVG(Y) and MAX(Z)) are each computed from a single value).

Regarding Claim 3, the combined teachings of Dickie and Castelli disclose the method of Claim 1, wherein the first plurality of rows is aggregated when the one or more fallback criteria that are based on the aggregation data structure are not satisfied ([0035]: An example manner of processing a grouping operation using record-level fallback (e.g., via grouping module 114 and processor 20 of server system 110) according to an embodiment of the present invention is illustrated in FIG. 4; [0037]: At step 440, the grouping module determines whether A(K) refers to another data block 210 (B′) and input record (R′). If not, A(K) refers to an existing aggregation bucket 242, into which the grouping module aggregates input record R at step 460, and proceeds to step 432 [The first plurality of rows is aggregated because the fallback criteria is not satisfied]).

Regarding Claim 4, the combined teachings of Dickie and Castelli disclose the method of Claim 1, wherein executing said first group by operator further includes, prior to determining that the one or more fallback criteria that are based on the aggregation data structure are satisfied, determining that the second grouping value for the second row is not included in the aggregation data structure ([0011]: If the grouping keys are known to be distinct ahead of time (e.g., because column X was declared UNIQUE), the query planner may rewrite the query to omit the group-by operation completely. In particular, the records do not need to be hashed or sorted, and the values on which the aggregation outputs depend do not need to be moved or accumulated into new aggregated data objects).

Regarding Claim 5, the combined teachings of Dickie and Castelli disclose the method of Claim 4, wherein the one or more fallback criteria include a number of distinct values associated with the aggregation data structure has reached a threshold ([0021]: For example, the grouping keys may have been declared as a data type representable by a fixed number of bits (e.g., 16, 20, 32, etc.) or may have a known range [threshold] (e.g., integers between 1000 and 3000 or other minimum and maximum) such that an array with as many elements as possible distinct grouping keys may reside within available memory… The digest values may then be the grouping keys themselves…  (e.g., the keys need not be stored in the data structure)).

Regarding Claim 11, Dickie discloses one or more non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform functions comprising ([0051]: The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention): 
generating a query execution plan ([0017]: The DBMS and grouping module may include one or more modules or units to perform the various functions of present invention embodiments described below (e.g., query planning/optimization, query execution)) comprising a first group by operator and second group by operator (Fig. 3; [0041]: In this environment, group-by operations may be performed in two stages: first local grouping of available local data, then a global redistribution of data (with location determined by the grouping keys), and finally a second stage of grouping and aggregation),
wherein aggregation output of said first group by operator is aggregated by said second group by operator (Fig. 3; [0033]: At step 350, the grouping module may emit aggregated output 250 and non-aggregated output 260 (e.g., for a subsequent stage of a query processing plan). For example, the grouping module may generate aggregated output 250 based on aggregation records 242);
wherein said first group by operator aggregates rows in an aggregation data structure (Fig. 3; [0028]: If any of the input records in the current data block have a grouping key seen in a previous data block at step 322, the grouping module processes all of the input records in the current data block into aggregation records 242; [0018] Example data structures for processing a grouping operation according to an embodiment of the present invention are illustrated in FIG. 2; associative data structure 230);
executing said first group by operator, wherein executing said first group by operator includes: aggregating a first plurality of rows by a first plurality of grouping values (Fig. 2; [0018]: In particular, grouping module 114 may receive input in the form of one or more data blocks 210 [first plurality of rows] and use digests 220 [first plurality of grouping values], associative data structure 230, and aggregation records 242 to produce output comprising aggregated output 250 and/or non-aggregated output 260), 
wherein said aggregation data structure stores a respective one or more aggregation values for each grouping value of said first plurality of grouping values (Fig. 2; [0020]: Each digest 220 contains values (digest values) associated with corresponding grouping keys of a data block 210. The digest values may be used as indexes into associative data structure 230; [0033]: If the grouping keys are required as part of the output, then they have been stored as part of the aggregation record); 
determining that one or more fallback criteria that are based on said aggregation data structure are satisfied ([0035]: An example manner of processing a grouping operation using record-level fallback (e.g., via grouping module 114 and processor 20 of server system 110) according to an embodiment of the present invention is illustrated in FIG. 4; [0037]: At step 440, the grouping module determines whether A(K) refers to another data block 210 (B′) and input record (R′) [determines whether fallback criteria is satisfied]); 
in response to determining that the one or more fallback criteria that are based on said aggregation data structure are satisfied, including a second row in the aggregation output of said first group by operator (Fig. 4; [0037]: Otherwise, the grouping module reads R′ from block B′ at step 442, allocates a new aggregation bucket at step 444…  At step 470, the grouping module may emit aggregated output in the manner described with respect to FIG. 3 [second row])
without including an aggregation value for a second grouping value for the second row to said aggregation data structure ([0020]: The digest values may be used as indexes into associative data structure 230. Alternatively, digests 220 may be absent. For example, digest values may be computed individually when needed and discarded without being stored concurrently with one another).
However, Dickie does not explicitly teach “wherein the first group by operator performs partial pre-aggregation for a decomposed aggregate function.”
On the other hand, in the same field of endeavor, Castelli teaches “wherein the first group by operator performs partial pre-aggregation for a decomposed aggregate function (Figs. 5-6; [Col. 1, lines 23-25]: By pre-aggregating, partitioning and indexing the data accordingly, it is possible to provide more direct access to the data views of interest; [Col. 5, lines 4-27]: FIG. 5 illustrates the view element hierarchy with partially aggregated and residual view elements... The complete decomposition of each parent view element along a dimension generates one partial- and one-residual child view element… Together, the partial and residual aggregation operators can be cascaded to iteratively decompose the data, into the hierarchy of view element).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the non-transitory computer-readable storage medium of Dickie with the teachings of Castelli to include “wherein the first group by operator performs partial pre-aggregation for a decomposed aggregate function.”
The motivation for doing so would be to provide more direct access to the data views of interest, as recognized by Castelli ([0060] of Castelli: By pre-aggregating, partitioning and indexing the data accordingly, it is possible to provide more direct access to the data views of interest).
 
Regarding Claim 12, the combined teachings of Dickie and Castelli disclose the one or more non-transitory computer-readable storage medium of Claim 11, wherein the first plurality of grouping values does not include the second group value ([0011]: If the records being aggregated are already distinct in the grouping keys (e.g., if column X contains no duplicate values), the group-by operation has the effect of producing singleton groups, and the aggregation results (e.g., AVG(Y) and MAX(Z)) are each computed from a single value).

Regarding Claim 13, the combined teachings of Dickie and Castelli disclose the one or more non-transitory computer-readable storage medium of Claim 11, wherein the first plurality of rows is aggregated when the one or more fallback criteria that are based on the aggregation data structure are not satisfied ([0035]: An example manner of processing a grouping operation using record-level fallback (e.g., via grouping module 114 and processor 20 of server system 110) according to an embodiment of the present invention is illustrated in FIG. 4; [0037]: At step 440, the grouping module determines whether A(K) refers to another data block 210 (B′) and input record (R′). If not, A(K) refers to an existing aggregation bucket 242, into which the grouping module aggregates input record R at step 460, and proceeds to step 432 432 [The first plurality of rows is aggregated because the fallback criteria is not satisfied]).

Regarding Claim 14, the combined teachings of Dickie and Castelli disclose the one or more non-transitory computer-readable storage medium of Claim 11, wherein executing said first group by operator further includes, prior to determining that the one or more fallback criteria that are based on the aggregation data structure are satisfied, determining that the second grouping value for the second row is not included in the aggregation data structure ([0011]: If the grouping keys are known to be distinct ahead of time (e.g., because column X was declared UNIQUE), the query planner may rewrite the query to omit the group-by operation completely. In particular, the records do not need to be hashed or sorted, and the values on which the aggregation outputs depend do not need to be moved or accumulated into new aggregated data objects).

Regarding Claim 15, the combined teachings of Dickie and Castelli disclose the one or more non-transitory computer-readable storage medium of Claim 14, wherein the one or more fallback criteria include a number of distinct values associated with the aggregation data structure has reached a threshold ([0021]: For example, the grouping keys may have been declared as a data type representable by a fixed number of bits (e.g., 16, 20, 32, etc.) or may have a known range [threshold] (e.g., integers between 1000 and 3000 or other minimum and maximum) such that an array with as many elements as possible distinct grouping keys may reside within available memory… The digest values may then be the grouping keys themselves…  (e.g., the keys need not be stored in the data structure)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 10, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dickie (US 20150293968 A1) in view of Castelli et al. (US Patent No. US 6535872 B1, hereinafter Castelli) and in further view of Larson et al. (US 20080306903 A1, hereinafter Larson).

Regarding Claim 6, the combined teachings of Dickie and Castelli disclose the method of Claim 1.
However, the combined teachings of Dickie and Castelli do not explicitly teach “wherein executing said first group by operator further includes, prior to determining that the one or more fallback criteria that are based on the aggregation data structure are satisfied, determining that a third grouping value for a third row is included in the aggregation data structure”.
On the other hand, in the same field of endeavor, Larson teaches wherein executing said first group by operator further includes, prior to determining that the one or more fallback criteria that are based on the aggregation data structure are satisfied (Fig. 2; [0060]: The purpose of the preaggregation is to reduce the number of times the stopping condition is evaluated [the stopping condition is interpreted as the fallback criteria. The preaggregation is done prior to checking the fallback criteria]), 
determining that a third grouping value for a third row is included in the aggregation data structure ([0060]: The third operator GbAgg* performs the final aggregation by summing up the partial results cumulatively from GbAgg. The group-by operator runs with option stepwise enabled, which causes the operator to generate an output row with the current state of the aggregate values for every incoming row).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Dickie and Castelli with the teachings of Larson to include “wherein executing said first group by operator further includes, prior to determining that the one or more fallback criteria that are based on the aggregation data structure are satisfied, determining that a third grouping value for a third row is included in the aggregation data structure”.
The motivation for doing so would be to pre-aggregate the totals in order to lessen the number of times the fallback criteria is checked, as recognized by Larson ([0060] of Larson: The purpose of the preaggregation is to reduce the number of times the stopping condition is evaluated).

Regarding Claim 7, the combined teachings of Dickie, Castelli, and Larson disclose the method of Claim 6, wherein the one or more fallback criteria include the third grouping value is not included in the aggregation data structure (See Larson, [0054]: Probe queries can be constructed by the sample view estimation component 102 that evaluate a stopping condition at every change in value in the sorted .sub.--_RAND column, and terminate the scan as soon as the condition is satisfied… the algorithm/function can be based upon factors associated with the query, the size of the sample, the required accuracy, user definition, or any other appropriate factors [The stopping condition is interpreted as a fallback criteria. The stopping condition can be based on any appropriate factor, i.e. the third grouping value not included in the aggregation data structure]).

Regarding Claim 8, the combined teachings of Dickie, Castelli, and Larson disclose the method of Claim 7, wherein executing said first group by operator further includes: 
evicting a different entry from the aggregation data structure according to a cache replacement policy (See Larson, Fig. 3; [0069]: Similar to the option step-wise for sort-based aggregation, an option FLUSH(&lt;column list&gt;) is added to the hash-based aggregation operator. When option FLUSH is enabled, the operator performs its normal aggregation and, in addition, outputs the current state of aggregation whenever the value of the FLUSH indicator columns &lt;column list&gt; changes (but does not otherwise change the state) [The FLUSH option is interpreted as the evicting or outputting of the latest value whenever the indicator changes]); 
including an entry for the third grouping value in the aggregation data structure (See Larson, [0070]: To accomplish this, the result is pivoted. The next two operators Join and GbAgg perform the pivoting using, for example, the Rozenshtein method. The Join operator joins the result with a static table PICKPIVOT that consist of n rows with an ID column and n additional columns… The group-by operator GbAgg completes the pivoting by constructing a single output row for each sample size);
 computing an aggregation value for the third grouping value for the third row (See Larson, Fig. 3; [0060]: The third operator GbAgg* performs the final aggregation by summing up the partial results cumulatively from GbAgg).

Regarding Claim 10, the combined teachings of Dickie, Castelli, and Larson disclose the method of Claim 8, wherein the different entry being evicted is associated with the second grouping value (See Larson, [0069]-[0070]: When option FLUSH is enabled, the operator performs its normal aggregation and, in addition, outputs the current state of aggregation whenever the value of the FLUSH indicator columns &lt;column list&gt; changes… [0070]: The second aggregation operator GbAgg simply counts the number of groups of each size. At this point the needed result is obtained).

Regarding Claim 16, the combined teachings of Dickie and Castelli disclose one or more non-transitory computer-readable storage medium of Claim 11.
However, the combined teachings of Dickie and Castelli do not explicitly teach “wherein executing said first group by operator further includes, prior to determining that the one or more fallback criteria that are based on the aggregation data structure are satisfied, determining that a third grouping value for a third row is included in the aggregation data structure”.
On the other hand, in the same field of endeavor, Larson teaches wherein executing said first group by operator further includes, prior to determining that the one or more fallback criteria that are based on the aggregation data structure are satisfied (Fig. 2; [0060]: The purpose of the preaggregation is to reduce the number of times the stopping condition is evaluated [the stopping condition is interpreted as the fallback criteria. The preaggregation is done prior to checking the fallback criteria]), 
determining that a third grouping value for a third row is included in the aggregation data structure ([0060]: The third operator GbAgg* performs the final aggregation by summing up the partial results cumulatively from GbAgg. The group-by operator runs with option stepwise enabled, which causes the operator to generate an output row with the current state of the aggregate values for every incoming row).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the non-transitory computer-readable storage medium of Dickie and Castelli with the teachings of Larson to include “wherein executing said first group by operator further includes, prior to determining that the one or more fallback criteria that are based on the aggregation data structure are satisfied, determining that a third grouping value for a third row is included in the aggregation data structure”.
The motivation for doing so would be to pre-aggregate the totals in order to lessen the number of times the fallback criteria is checked, as recognized by Larson ([0060] of Larson: The purpose of the preaggregation is to reduce the number of times the stopping condition is evaluated).

Regarding Claim 17, the combined teachings of Dickie, Castelli, and Larson disclose the one or more non-transitory computer-readable storage medium of Claim 16, wherein the one or more fallback criteria include the third grouping value is not included in the aggregation data structure (See Larson, [0054]: Probe queries can be constructed by the sample view estimation component 102 that evaluate a stopping condition at every change in value in the sorted .sub.--_RAND column, and terminate the scan as soon as the condition is satisfied… the algorithm/function can be based upon factors associated with the query, the size of the sample, the required accuracy, user definition, or any other appropriate factors [The stopping condition is interpreted as a fallback criteria. The stopping condition can be based on any appropriate factor, i.e. the third grouping value not included in the aggregation data structure]).

Regarding Claim 18, the combined teachings of Dickie, Castelli, and Larson disclose the one or more non-transitory computer-readable storage medium of Claim 17, wherein executing said first group by operator further includes: 
evicting a different entry from the aggregation data structure according to a cache replacement policy (See Larson, Fig. 3; [0069]: Similar to the option step-wise for sort-based aggregation, an option FLUSH(&lt;column list&gt;) is added to the hash-based aggregation operator. When option FLUSH is enabled, the operator performs its normal aggregation and, in addition, outputs the current state of aggregation whenever the value of the FLUSH indicator columns &lt;column list&gt; changes (but does not otherwise change the state) [The FLUSH option is interpreted as the evicting or outputting of the latest value whenever the indicator changes] ); 
including an entry for the third grouping value in the aggregation data structure (See Larson, [0070]: To accomplish this, the result is pivoted. The next two operators Join and GbAgg perform the pivoting using, for example, the Rozenshtein method. The Join operator joins the result with a static table PICKPIVOT that consist of n rows with an ID column and n additional columns… The group-by operator GbAgg completes the pivoting by constructing a single output row for each sample size);
 computing an aggregation value for the third grouping value for the third row (See Larson, Fig. 3; [0060]: The third operator GbAgg* performs the final aggregation by summing up the partial results cumulatively from GbAgg).

Regarding Claim 20, the combined teachings of Dickie, Castelli, and Larson disclose the one or more non-transitory computer-readable storage medium of Claim 18, wherein the different entry being evicted is associated with the second grouping value (See Larson, [0069]-[0070]: When option FLUSH is enabled, the operator performs its normal aggregation and, in addition, outputs the current state of aggregation whenever the value of the FLUSH indicator columns &lt;column list&gt; changes… [0070]: The second aggregation operator GbAgg simply counts the number of groups of each size. At this point the needed result is obtained).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dickie (US 20150293968 A1) in view of Castelli et al. (US Patent No. US 6535872 B1, hereinafter Castelli) and in further view of Larson et al. (US 20080306903 A1, hereinafter Larson) and Matthews et al. (U.S. Patent No. 11099902 B1, hereinafter Matthews).

Regarding Claim 9, the combined teachings of Dickie, Castelli, and Larson disclose the method of Claim 8.
However, the combined teachings of Dickie, Castelli, and Larson do not teach “wherein the cache replacement policy is First in First out (FIFO), Last in Last out (LIFO), Least Recently Used (LRU), Most Recently Used (MRU), Least Frequently Used (LFU), or Least Frequently Recently Used (LFRU)”.
On the other hand, in the same field of endeavor, Matthews teaches wherein the cache replacement policy is First in First out (FIFO), Last in Last out (LIFO), Least Recently Used (LRU), Most Recently Used (MRU), Least Frequently Used (LFU), or Least Frequently Recently Used (LFRU) ([Col. 27, lines 4-9]: In many embodiments, the sequence in which the queue 545 arranges its constituent data units 505 generally corresponds to the order in which the data units 505 or data unit portions in the queue 545 will be released and processed. Such queues 545 are known as first-in-first-out (“FIFO”) queues).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Dickie, Castelli, and Larson with the teachings of Matthews to include “wherein the cache replacement policy is First in First out (FIFO), Last in Last out (LIFO), Least Recently Used (LRU), Most Recently Used (MRU), Least Frequently Used (LFU), or Least Frequently Recently Used (LFRU)”
The motivation for doing so would be to arrange the queue elements in the same way that they would be released and processed, as recognized by Matthews ([Col. 27, lines 4-7] of Matthews: In many embodiments, the sequence in which the queue 545 arranges its constituent data units 505 generally corresponds to the order in which the data units 505 or data unit portions in the queue 545 will be released and processed).

Regarding Claim 19, the combined teachings of Dickie, Castelli, and Larson disclose the one or more non-transitory computer-readable storage medium of Claim 18.
However, the combined teachings of Dickie, Castelli, and Larson do not teach “wherein the cache replacement policy is First in First out (FIFO), Last in Last out (LIFO), Least Recently Used (LRU), Most Recently Used (MRU), Least Frequently Used (LFU), or Least Frequently Recently Used (LFRU)”.
On the other hand, in the same field of endeavor, Matthews teaches wherein the cache replacement policy is First in First out (FIFO), Last in Last out (LIFO), Least Recently Used (LRU), Most Recently Used (MRU), Least Frequently Used (LFU), or Least Frequently Recently Used (LFRU) ([Col. 27, lines 4-9]: In many embodiments, the sequence in which the queue 545 arranges its constituent data units 505 generally corresponds to the order in which the data units 505 or data unit portions in the queue 545 will be released and processed. Such queues 545 are known as first-in-first-out (“FIFO”) queues).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the non-transitory computer-readable storage medium of Dickie, Castelli, and Larson with the teachings of Matthews to include “wherein the cache replacement policy is First in First out (FIFO), Last in Last out (LIFO), Least Recently Used (LRU), Most Recently Used (MRU), Least Frequently Used (LFU), or Least Frequently Recently Used (LFRU)”
The motivation for doing so would be to arrange the queue elements in the same way that they would be released and processed, as recognized by Matthews ([Col. 27, lines 4-7] of Matthews: In many embodiments, the sequence in which the queue 545 arranges its constituent data units 505 generally corresponds to the order in which the data units 505 or data unit portions in the queue 545 will be released and processed).





Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: "Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 163.06. An amendment which does not comply with the provisions of 37 CFR 1.12l(b), (c),  (d), and (h) may be held not fully responsive. See MPEP § 714." Amendments not pointing to
specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S D H/Examiner, Art Unit 2168
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168